Citation Nr: 0205779	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of hepatitis and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active service from June 1941 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for hepatitis.  In August 
1999, jurisdiction of the veteran's claim was transferred to 
the regional office in Portland, Oregon (RO).

At various times since 1981 the veteran's claim for service 
connection for residuals of hepatitis has been denied.  More 
recently, in November 1992, the Board denied the veteran's 
application to reopen his previously denied claim.  In 
November 1994 the veteran again requested that his claim of 
entitlement to service connection for residuals of hepatitis 
be reopened.  A rating decision of August 1995 found that new 
and material evidence had not been submitted to reopen the 
claim.  However, a June 1996 Supplemental Statement of the 
Case (SSOC) addressed the claim on a de novo basis and denied 
the claim.  In October 1997 the matter was before the Board, 
at which time it was remanded for additional development.  In 
a June 2000 Supplemental Statement of the Case the RO 
confirmed the denial of service connection for residuals of 
hepatitis, noting that the claim was not well grounded.  In 
October 2000 the matter was again before the Board.  The 
Board determined that the veteran had, in fact, submitted new 
and material evidence since the November 1992 Board decision 
and reopened the claim.  The Board further determined that 
the claim of entitlement to service connection for residuals 
of hepatitis was not well grounded.

The veteran appealed the October 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001 the Court vacated the Board decision and granted 
the appellee's motion to remand the appeal due to enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify and assist the 
veteran in the development of all facts pertinent to his 
claim; all relevant evidence necessary for the disposition of 
the appeal has been obtained.  

2.  In November 1992, the Board denied reopening a claim of 
entitlement to service connection for hepatitis.  That 
decision is final.  

3.  The evidence submitted since the November 1992 Board 
decision bears directly and substantially upon the issue at 
hand; it is neither duplicative nor cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The medical evidence shows that any episode of hepatitis 
A and/or B during service was acute and resolved, and that 
the veteran does not have a current liver disorder or other 
disabling residuals of in-service hepatitis.


CONCLUSIONS OF LAW

1.  The November 1992 Board decision, which denied reopening 
the claim for service connection for residuals of hepatitis, 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§20.1100 (2001).

2.  Evidence received since the final November 1992 Board 
decision is  new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  

3.  Residuals of hepatitis were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's service medical records, which 
are presumed lost in the 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  

The evidence of record at the time of the November 1992 Board 
decision, which denied reopening the veteran's claim for 
service connection for residuals of hepatitis on the basis 
that no new and material evidence had been submitted, is 
reported in pertinent part below.  

"Morning Reports" from May 1942 to December 1942 show that 
the veteran was taken sick on June 14, 1942, and was 
hospitalized at Camp Luis Obispo, California; that on July 
11, 1942, he was returned to duty from the hospital; and that 
he was sick on December 10, 1942, and returned to duty.  The 
reports do not include any treatment notes or diagnoses, and 
it has been certified that a search of available Surgeon 
General's Office records was negative.  

In statements dated in 1990 four individuals, including two 
of the veteran's children, reported their recollections of 
the veteran having stated that he had infectious hepatitis or 
"yellow jaundice" while in service. 

Received in 1990 were private hospital records showing that 
the veteran was seen on two occasions in the 1970s and gave a 
history of jaundice while in service.  Examination of his 
abdomen on both occasions revealed that it was flat, soft and 
non-tender and that his liver was not palpable.  The 
attending physician was Dr. Thompson.  

In a statement apparently submitted in December 1990, the 
veteran reported that in 1955, when asked to give blood, he 
gave a history of hepatitis and was warned never to be a 
blood donor.  He also stated that in association with cancer 
surgery in 1977 it was discovered that he had "liver 
damage," which he believed his doctors had associated with 
his history of hepatitis.  

At his personal hearing in February 1991 the veteran 
testified, in part, that he had residuals of hepatitis, to 
include episodes of fever about twice per year, which 
required bed rest for about one day.  He stated that his 
symptoms had become less frequent and less severe more 
recently.  The veteran also testified that at the time of 
abdominal surgery in 1977, his surgeon had suggested, based 
on the appearance of his liver, that he might have liver 
damage.  February 1991 Transcript.

On VA examination in December 1991 the veteran reported 
having been jaundiced during service along with many other 
service personnel and having been told he had a "sick 
liver."  The veteran recalled that he was told his illness 
might have been related to a yellow fever injection.  During 
service he reportedly would have periods of feeling somewhat 
feverish and his urine would be questionably dark but he was 
doing well when he was discharged from service.  He reported 
that for about 12 years after service he had had intermittent 
episodes of fever, but had not had any recurrent jaundice and 
had not sought medical treatment.  Reportedly, when he had 
had abdominal surgery in 1977 the doctors asked his wife if 
he was an alcoholic because, the veteran thought, something 
appeared wrong with his liver although he was given no 
information regarding any liver function tests performed at 
that time.  It was further noted that when he underwent 
coronary artery surgery in 1990 no mention was made of any 
abnormal liver function tests.   

On current VA examination, the veteran's liver came down to 
about three fingerbreadths on deep inspiration, and the edge 
felt sharp.  There were no masses or ascites.  The impression 
was that the veteran probably had had some form of hepatitis 
in 1942, which could have been secondary to yellow fever 
injections.  The examiner indicated that it was 
"indefinite" whether there had been any subsequent 
indication of chronic hepatitis or cirrhosis.  The examiner 
opined that although there may have been some indication of 
hepatic scarring at the time of the veteran's abdominal 
surgery in 1977, he had no symptoms that would suggest 
chronic liver disease.  Liver function tests were normal.  

The evidence received subsequent to the November 1992 Board 
decision includes  the following:  

Outpatient treatment records from N.T. Iverson, M.D., dated 
from March 1985 to October 1993, show that the veteran was 
seen on numerous occasions, with no relevant entries until 
May 1991, when his complaints included a fever.  At that time 
he was treated for a urinary infection.  In October 1993, the 
veteran reported that he had had hepatitis in the past and 
stated that he wanted to know if he had evidence of having 
had hepatitis in the military.  A hepatitis screen was 
ordered.  An October 1993 laboratory report from a private 
facility reflects that hepatitis B core antibody was detected 
and hepatitis A antibody was detected.  Hepatitis C Virus 
antibody was non-reactive.  

In association with his May 1996 substantive appeal, VA Form 
9, the veteran submitted an article entitled, "The Serum 
Hepatitis Epidemic of 1942," pp. 419-431 from Chapter 17, 
entitled "Viral Hepatitis" of Volume V (entitled, 
"Communicable Diseases Transmitted Through Contact or by 
Unknown Means") of Preventative Medicine in World War II of 
the U.S. Army Medical Department in World War II.  The 
article depicts the history of an extensive outbreak of serum 
hepatitis in U.S. troops, beginning in February 1942.  The 
epidemic was reportedly linked to a yellow fever vaccine.  

In a February 1998 statement in support of the claim, the 
veteran asserted that he had liver damage as a result of 
jaundice and that his private doctor had told him such in 
association with surgery in the 1970s.  

The veteran presented for a VA examination in September 1998, 
pursuant to the Board's remand.  The VA examiner, R. E., 
M.D., an ambulatory care physician, reported that the claims 
file was not available but that he had reviewed the veteran's 
treatment records.  The veteran reported that he had suffered 
from jaundice due to infectious hepatitis in June 1942, at 
which time there was an epidemic of the illness.  The veteran 
denied a history of blood transfusions and intravenous drug 
abuse.  It was noted that he had a history of drinking 
alcohol but had stopped.  He had had no recurrent jaundice 
and no problems associated with his gallbladder or pancreas.  
He reported having had a colostomy in the 1970s.  Physical 
examination revealed that neither the skin nor eyes were 
icteric.  There was no abdominal distention, hepatomegaly or 
splenomegaly and no spider nevi or telangiectasia.  Dr. E. 
reported that May 1998 laboratory test results (the report of 
which is not of record) revealed a normal hemogram and also 
showed that:  

[The veteran's] HBsAg was negative.  
HBcAB negative "antigen was positive."  
HBC IgM negative.  Hepatitis C was 
negative in the serum.  

These laboratory test results are not of record.  Dr. E.'s 
impression was that the veteran "had hepatitis C with a 
antigen antibody positive at this time.  There is no 
evidence of any hepatitis A detected and he did have [not] 
any recurrent jaundice."  Dr. E. also noted that there were 
no signs of active hepatitis C.  

By letter dated in July 1999, the RO notified the veteran 
that the September 1998 VA examination was inadequate for 
purposes of evaluating his appeal in accordance with the 
Board's remand.  The letter informs that the veteran would be 
scheduled for a new examination by a gastroenterologist or 
hepatologist.  

In October 1999 the veteran underwent VA laboratory studies 
including liver function tests, the results of which were 
normal.  In a November 1999 memorandum report based on a 
review of the veteran's medical records, VA 
gastroenterologist, A. S., M.D., Ph.D., a physician on the 
Medical Service, Gastroenterology Section, noted that she had 
been asked to assess the nature of the hepatitis that the 
veteran reportedly had had in service and to evaluate whether 
he had any chronic illness related to the hepatitis.  Dr. S. 
noted that the veteran most likely had hepatitis B, although 
his serology would be consistent with hepatitis A as well.  
In favor of hepatitis A was the fact that many others were 
ill at the same time, the illness was acute and self-
limiting, and the veteran did well afterwards.  Dr. S. 
further noted that the veteran was HAVab+ indicating immunity 
to hepatitis A.  Favoring a diagnosis of hepatitis B was the 
occurrence of the "serum hepatitis epidemic" in the 
military with the first case reported in February 1942, about 
the time the veteran was ill.  She again noted that the 
illness had been acute and self-limiting with no evidence of 
ongoing liver disease.  It was reported that the veteran was 
HbsAg negative and HbcAb+ indicating past exposure with 
probable immunity.  

Dr. S. stated that, by history, the veteran had had acute, 
but not chronic, hepatitis, noting that he was hepatitis C 
negative, had normal liver enzymes since at least 1990, and 
had no evidence of clinically significant cirrhosis.  She 
noted that physical examination had been normal, citing the 
prior finding of the liver extending "3 finger breadths" 
and explaining that enlargement of the liver could not be 
diagnosed without knowing the entire span of the liver.  She 
emphasized that test results indicated that liver function 
was normal.  She indicated that it was possible some scarring 
of the liver had occurred at the time of the veteran's acute 
illness during service as this was not uncommon, but that in 
view of the completely normal liver function, any potential 
scarring was of no clinical significance.  Additionally, Dr. 
S. noted lipid accumulation in the liver could occur as a 
result of other conditions, such as obesity or diabetes, 
among others, and lead to an abnormal-looking liver which 
would be of "no clinical significance."  Dr. S. reported 
the following serology interpretation:

[The veteran] is immune to hepatitis A, he 
does not have hepatitis C, and he is 
immune to hepatitis B.  Because he is 
negative for hepatitis B surface antibody 
(HBsAb), a qualitative HBV DNA (by PCR) 
has been obtained.  This is an extremely 
sensitive and definitive test.  [The 
veteran] is NEGATIVE for hepatitis B virus 
DNA (10/1/99[).]  This indicates that he 
is immune and could not have passed the 
illness to anyone after the acute illness 
resolved in 1942.  

In association with the report, Dr. S. provided an article 
entitled, A Serologic Follow-up of the 1942 Epidemic of Post-
Vaccination Hepatitis in the United States Army, 316 New 
England Journal of Medicine, 16 (1987).  

On VA examination in March 2000 by a gastroenterologist, the 
veteran reported a history of hepatitis during service.  He 
denied a history of intravenous drug use, blood transfusions, 
and alcoholism.  He also denied weight loss, nausea or 
vomiting, abdominal pain, jaundice, anorexia, melena and 
hematochezia.  The gastroenterologist reported that physical 
examination revealed that the veteran's abdomen was soft and 
nontender, with no hepatosplenomegaly or masses felt.  The 
report notes a colostomy.  There was no peripheral edema and 
there were no stigmata of chronic liver disease such as 
spider angiomas, gynecomastia, "palmar edema" or Dupuytren 
contractures.  

The examiner reported having reviewed the veteran's lab work 
and that it was completely unremarkable, including a complete 
blood count and liver enzymes, which were noted to be within 
the normal range.  The examiner further reported that test 
results showed that the veteran tested negative for hepatitis 
surface antigen, hepatitis A virus antibodies, hepatitis C 
antibodies and hepatitis core antibodies IgM.  The examiner 
stated that a review of the records, and specifically Dr. 
S.'s report, disclosed that the veteran had positive serology 
for hepatitis A and positive serology for hepatitis B core 
antibody.  It was noted that no imaging studies had been seen 
and that the veteran had not had a liver biopsy.  The 
assessment was a history of hepatitis, noted most likely to 
be hepatitis B, although hepatitis A was also noted to be 
possible in that the episode had been self-limiting.  The 
examiner reported that, while serologies portrayed that the 
veteran had probably been exposed to hepatitis B, there was 
no evidence of any active hepatitis B infection or chronic 
sequelae of liver damage, inasmuch as his liver enzymes were 
"perfectly normal" and he had never had a recurrent episode 
of jaundice.  In conclusion, the examiner reported that he 
was fairly confident that there was no active hepatitis due 
to hepatitis B and that the veteran's liver functions were 
fully compensated.  The examiner commented that since the 
veteran was immune, he did not have the tendency to infect 
anyone.  

In an April 2000 addendum to her November 1999 report, Dr. S. 
noted that she had been asked to comment on why she had not 
needed to examine the veteran to render her prior opinion.  
She reiterated her earlier finding that the veteran was 
immune to hepatitis B and reported that immunity to hepatitis 
B occurs within six months of exposure to the virus.  She 
explained that hepatomegaly (enlargement of the liver) is a 
non-specific finding and can occur for many reasons, none of 
which was related to the veteran's brief and distant viral 
illness.  Dr. S. stated that, while a physical examination of 
the veteran might have revealed an enlarged liver, she would 
nevertheless have found the cause of such to be unrelated to 
his acute illness during service, which was noted to have 
been over 50 years earlier and to have posed no problems 
since that time.  

Legal Criteria

The November 1992 Board decision that denied reopening of the 
claim of entitlement to service connection for hepatitis is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §20.1100 
(2001).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); Hickson v. West, 12 Vet. App. 247 (1999).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously  
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is  neither cumulative nor redundant, and which by 
itself or in connection  with evidence previously assembled 
is so significant that it must be  considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The provisions of 38 C.F.R. § 3.156 were recently amended, 
and the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, supra at 253; see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2001).  The 
credibility of the evidence is not presumed at the merit 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  As fact finder, the Board is required to 
weigh and analyze all the evidence of record and to make 
determinations as to the credibility of the evidence.  Sanden 
v. Derwinski, 2 Vet. App. 97, 100 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994). Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(2)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  The portion of these regulations 
pertaining to the duty to notify and the duty to assist are 
also effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In the case at hand, the Board finds that VA's duty to notify 
and assist the veteran has been satisfied even though the 
June 2000 Supplemental Statement of the Case found the claim 
to be not well grounded and the RO has not specifically 
considered the provisions of the VCAA.  By virtue of the 
rating decisions, statement of the case (SOC), and the 
supplemental SOCs issued during the pendency of the appeal, 
the veteran was given notice of the information and medical 
or lay evidence necessary to substantiate his claim.  The 
documents provided to the veteran also advised him of the 
evidence of record and the applicable legal criteria.  Thus, 
the duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  

The duty to assist the veteran also has been satisfied.  As a 
result of the October 1997 remand, all relevant facts have 
been adequately developed to the extent possible.  Reasonable 
efforts have been made to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified and authorized by him to be 
obtained.  Additionally, he has been examined by VA and a 
medical opinion has been provided by a VA specialist who 
reviewed the file.  The veteran has not indicated the 
existence of available, relevant evidence that has not 
already been requested and/or obtained.  In fact, in a 
written statement dated in May 2002, the veteran's 
representative stated that he had no additional evidence or 
statement to add.  Therefore, no further assistance in 
developing the facts pertinent to the veteran's claim is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. §§ 5103, 5103A.  

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim, mindful that since VA has been unable to obtain the 
veteran's service medical records, there is a heightened duty 
to explain the Board's findings and conclusions, and to 
consider carefully the benefit-of the-doubt rule.  Pruitt v. 
Derwinski, 2Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

As noted earlier, in November 1992 the Board found that new 
and material evidence had not been received to reopen the 
veteran's previously denied claim of entitlement to service 
connection for residuals of hepatitis.  That decision is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. §20.1100.  In order 
to reopen the claim, the veteran must present evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence submitted subsequent to the Board's denial in 
November 1992, includes private medical records, VA 
examination reports and a VA medical opinion, laboratory test 
results, and medical literature.  The additional competent 
evidence tends to show that the veteran had hepatitis A 
and/or B during service (but not C) and specifically 
addresses whether or not he currently has residuals of 
hepatitis.  This evidence is neither redundant nor cumulative 
of other evidence in the record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in or to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).

Thus, new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of hepatitis, and the claim is reopened.  
Accordingly, the Board must proceed with deciding the service 
connection claim.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

As explained above, even though the RO ultimately denied this 
claim as not well grounded (a concept eliminated by the 
VCAA), the duty to notify and assist requirements of the VCAA 
have been satisfied.  

The evidence shows that both VA and private medical records, 
to include laboratory test results, confirm that the veteran 
has a history of hepatitis A and/or B, but not C.  The 1993 
private laboratory results show that hepatitis A and B core 
antibodies were detected.  October 1999 test results, in 
association with a VA report the following month, confirm 
those findings.  Dr. S. reported that serology indicated that 
the veteran was most likely infected with hepatitis B, while 
stating that serology was also consistent with a hepatitis A 
infection.  Likewise, the March 2000 VA examiner reported 
that the veteran had probably been exposed to hepatitis B, as 
well as A.  As for hepatitis C, both private and VA records 
show that the veteran does not have a history of hepatitis C.  
The October 1993 test results revealed that hepatitis C virus 
antibodies were non-reactive.  Dr. S.'s interpretation of 
October 1999 serology shows that the veteran had not had 
hepatitis C and the March 2000 VA examiner confirmed that 
finding.  Based on the veteran's account of events in 
service, available morning reports, and relevant medical 
literature, it is concluded that the evidence supports a 
history of hepatitis A and/or B (but not C) during service, 
even though there are no service medical records.  Thus, the 
question is not whether the veteran had hepatitis in service 
but, rather, whether he has any residuals.    

Despite the veteran's statements that he suffers from 
residuals of hepatitis, including episodes of fever, he is 
competent only to relate observable symptoms, not to 
determine their etiology.  Therefore, his own belief that any 
such episodes are residuals hepatitis is the opinion of a lay 
person who is not qualified to determine the cause of the 
episodes.  Where the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App, 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Additionally, although records dated from 1985 
through 1993 



have been obtained from Dr. Iverson's office, those records 
show only one complaint of fever (in June 1991) which appears 
to have been associated with a urinary infection.  Although 
Dr. Iverson apparently ordered a hepatitis screen in late 
1993, clearly that was in response to the veteran having 
asked if there was evidence that he had had hepatitis.  Dr. 
Iverson's extensive records covering almost a 10 year period 
provide no support for the alleged recurrent fevers claimed 
to be residual to hepatitis, and the records contain no 
mention whatsoever of any other possible hepatitis residuals.   

In regard to the veteran's statements that liver damage was 
noted when he underwent surgery for colon cancer, the medical 
evidence does not show that he has any liver dysfunction or 
disabling liver abnormalities.  To the contrary, liver 
function tests have been entirely normal.  Additionally, a 
medical record apparently prepared by Dr. Thompson within a 
year or two after the veteran's cancer surgery, while noting 
a history of jaundice during service, says nothing of any 
liver abnormality or other residuals of hepatitis.  Although 
records of the veteran's hospitalization for the cancer 
surgery were requested from the hospital by the veteran, the 
only record submitted to VA was a duplicate of a record 
already on file.  

Inasmuch as the 1998 VA examination report contains 
conflicting information, the veteran was afforded another VA 
examination and his case was reviewed by a third physician.  
The detailed opinion of November 1999 clearly states that any 
hepatitis in service was an acute, self limiting illness; 
that the veteran did not have chronic hepatis and was 
negative for hepatitis C; and that his liver enzymes had been 
normal since 1990, the period for which such test results are 
available.  The VA physician further explained that any 
abnormal appearance of the liver during the veteran's earlier 
surgery could have been scarring due various possible factors 
and that, in view of the veteran's entirely normal liver 
function, any such scarring would be of no clinical 
significance.  The physician who performed the March 2000 VA 


examination also found no evidence of chronic liver disease, 
noting that the veteran's liver enzymes were normal and that 
he most likely had had self limiting hepatitis A and/or B, 
with no evidence of a chronic infection or any chronic 
residuals.  Thus, the reports of the two physicians are 
clearly against the veteran's claim since even though they 
acknowledge the likelihood that he had had hepatitis A and/or 
B in service, he had no identifiable, disabling residual 
disability for which service connection could be granted.   

Accordingly, the Board finds that while the evidence shows 
that the veteran has a history of hepatitis, there is no 
competent medical evidence of a current disability as a 
result of hepatitis in spite of the contentions to the 
contrary.  In sum, no residual disability from hepatitis is 
reflected in either private or VA medical evidence.  Most 
recently, on physical examination in March 2000, there were 
no indications of liver disease.  Liver enzymes were normal 
and there was no hepatosplenomegaly.  That examiner concluded 
that there was no active hepatitis and that the veteran's 
liver functions were fully compensated.  

Although the December 1991 VA examiner noted that there may 
have been some indication of hepatic scarring of the liver at 
the time of the abdominal surgery in 1977, the Board 
reiterates that Dr. S. subsequently addressed that matter 
stating that such would be of no clinical significance in 
view of the veteran's normal liver function.  The Court has 
held that Congress specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of hepatitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of hepatitis, the appeal is granted in this regard.

Service connection for residuals of hepatitis is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

